Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00527-CV

                 STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                Appellant

                                              v.

                                        Fred SERRA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-17438
                       Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We ORDER that appellee is awarded the costs he incurred related to this appeal.

       SIGNED February 13, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice